       Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,                      Case No. 4:17-cr-00181-DCN-3

                 Plaintiff,                      MEMORANDUM DECISION AND
                                                 ORDER
         vs.

  FRANK PAUL URIAS,

                 Defendant.


                                    I. INTRODUCTION

      Pending before the Court is Defendant Frank Paul Urias’ Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 533. The Government has filed an

opposition to Urias’ Motion. Dkt. 535. Urias filed a reply and the matter is ripe for the

Court’s consideration. Dkt. 536.

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). For the reasons set forth below, the Court finds good cause to DENY

Urias’ Motion.

                                    II. BACKGROUND

      On December 16, 2019, after pleading guilty to Distribution of Methamphetamine,

Urias was sentenced to eighty-four (84) months imprisonment and five year’s supervised



MEMORANDUM DECISION AND ORDER - 1
         Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 2 of 11




release. Dkt. 526. Urias is currently incarcerated at Federal Correctional Institution (“FCI”)

Terminal Island in California. Urias has served approximately 37 months of his sentence.1

        On May 13, 2020, Urias submitted a request to Warden Ponce of FCI Terminal

Island asking to be placed on home confinement. The reason for Urias’ request was his

concern that he would continue to have COVID-19—because he already had it—or re-

contract COVID-19 in the future. Dkt. 536, at 2-3.2 Urias explained that his hypertension,

Hepatitis C, diabetes, and obesity put him at increased risk for serious complications or

death from COVID-19. Dkt. 533, at 3. Warden Ponce of FCI Terminal Island denied Urias’

request for home confinement on May 20, 2020. Dkt. 533-1, at 2.

        Urias filed a Motion for Compassionate Release with the Court on June 8, 2020. He

again cited his medical conditions, the fact he’d already contracted the virus, and the high

infection rate (at that time at least) amongst inmates at FCI Terminal Island. Dkt. 533.

        In short, though Urias has already contracted the virus, he fears dying from COVID-

19 due to the aforementioned medical issues that increase his risks. The Government

opposes Urias’ request.




1
  The briefs contain a discrepancy regarding Urias’ time in custody. As of June, when the briefings was
submitted to the Court, Urias stated he has served 34 months of his 84-month sentence. Dkt. 533, at 3. The
Government stated that Urias has served 48 months. Dkt. 535, at 2. Based upon the fact that Urias was
arrested (and served with a warrant in this case) on July 28, 2017, the Court agrees with Urias that the
correct calculation is closer to 37 months (adding time since June) as opposed to 50 months. See Dkt. 41.
2
  Urias was tested for COVID-19 on April 24, 2020. Dkt. 533, at 3. He was diagnosed as positive for
COVID-19 the following day. Dkt. 533-1, at 2. Urias was not retested as of the time of briefing to see if he
has recovered. Dkt. 536, at 2-4. By May 8, 2020, Urias was asymptomatic and reintegrated with the rest of
the inmate population. Dkt. 535, at 3.



MEMORANDUM DECISION AND ORDER - 2
         Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 3 of 11




                                     III. LEGAL STANDARD

        Urias seeks compassionate release under the First Step Act (“FSA”), newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under

certain circumstances.3 In order to grant compassionate release, a district court must, as a

threshold matter, determine whether a defendant has exhausted his or her administrative

remedies. Id. Next, a district court may grant compassionate release only if “extraordinary

and compelling reasons warrant such a reduction,” and the reduction is “consistent with

applicable policy statements” issued by the U.S. Sentencing Commission.4 Id. If the latter

criteria are met, the district court must then consider the sentencing factors set forth in 18

U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019).

                                          IV. DISCUSSION

        A. Exhaustion of Administrative Remedies

        The FSA allows a motion for modification to be made by either the Director of the

BOP, or by a defendant “after the defendant has fully exhausted all administrative rights to


3
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1
(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
4
  Congress did not define what constitutes “extraordinary and compelling” reasons; instead, it deferred
consideration of the matter to the Sentencing Commission. Rodriguez, 424 F. Supp. 3d at 681 (citing 18
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
of specific examples.”).



MEMORANDUM DECISION AND ORDER - 3
       Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 4 of 11




appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP

denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).

       The Government disputes that Urias exhausted his administrative remedies in this

case. Dkt. 535, at 9. Given the BOP’s denial of Urias’ request, the Court finds that Urias

has exhausted his administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A).

       B. Extraordinary and Compelling Reasons

       Having determined that Urias exhausted his administrative remedies, the Court must

next consider whether “extraordinary and compelling reasons” warrant a permanent

reduction in Urias’ sentence, and whether “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

Urias bears the burden of establishing that compelling and extraordinary reasons exist to

justify compassionate release. United States v. Holden, 3:13-cr-0044-BR, 2020 WL

1673440, at 3 (D. Or. Apr. 6, 2020).

       Before passage of the FSA, the Sentencing Commission limited “extraordinary and

compelling reasons” to four scenarios: (A) medical conditions of the defendant; (B) age of

the defendant; (C) certain family circumstances; and (D) as determined by the Director of

the BOP, other extraordinary and compelling reasons that exist either separately or in

combination with the previously described categories. U.S.S.G. § 1B1.13 Application Note

1.


MEMORANDUM DECISION AND ORDER - 4
       Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 5 of 11




       However, the Sentencing Commission “never harmonized its policy statements with

the FSA.” Rodriguez, 424 F. Supp. 3d at 680 (quoting United States v. Brown, 411 F. Supp.

3d 446, 449 (S.D. Iowa 2019)). “Rather, the outdated policy statements still assume

compassionate release ‘may be granted only upon motion by the Director of the Bureau of

Prisons.’” Brown, 411 F. Supp. 3d at 449 (quoting U.S.S.G. § 1B1.13 Application Note 1).

Because this is no longer the law with the FSA, which allows defendants to seek relief

directly from the court, this “leaves district courts in a conundrum.” Id. (explaining that

Congress now allows district courts to grant petitions “consistent with the applicable policy

statements” from the Sentencing Commission, although the Sentencing Commission “has

not made the policy statements for the old regime applicable to the new one”).

       A growing number of district courts have concluded that, in the absence of

applicable policy statements, courts “can determine whether any extraordinary and

compelling reasons other than those delineated in [U.S.S.G. § 1B1.13] warrant

compassionate release.” Rodriguez, 411 F. Supp. 3d at 682 (collecting cases). However,

other courts have concluded “a judge may not stray beyond the specific instances listed in

[U.S.S.G. § 1B1.13].” Mondaca, 2020 WL 1029024, at *3 (citations omitted); see also

United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (stating U.S.S.G. §

1B1.13’s descriptions of extraordinary and compelling reasons “remain current, even if

references to the identity of the moving party are not”).

       The Court need not decide the issue because Urias suggests one of the specific

scenarios set out in the Sentencing Commission’s policy statement applies here. Brown,

411 F. Supp. 3d at 451 (district courts “still must act in harmony with any sentencing policy


MEMORANDUM DECISION AND ORDER - 5
        Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 6 of 11




guidelines that remain applicable and the § 3553(a) factors”).

       Specifically, Urias seeks compassionate release under the “medical condition”

scenario in subdivision (A) of U.S.S.G. 1B1.13, Application Note 1.5 Urias argues that his

hypertension, Hepatitis C, diabetes, and obesity, in conjunction with the COVID-19

pandemic and high rate of contagion at FCI Terminal Island, constitute extraordinary and

compelling reasons for his release. Dkt. 533. Urias further contends that having already

contracted COVID-19 with mild symptoms does not mean that he will not contract the

virus again, nor does it mean his symptoms would be mild again. Id. at 5-6. Moreover,

Urias cites academic materials stating that immunity appears to diminish quickly, showing

there is a high potential of re-contracting the virus. Id. at 7.

       The Government counters that Urias has not met his burden of demonstrating


5
  The “medical condition of the defendant” may constitute an extraordinary and compelling reason for
release where:

       (A)     Medical Condition of the Defendant.—

       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

       (ii)    The defendant is—

       (I)     suffering from a serious physical or medical condition,

       (II)    suffering from a serious functional or cognitive impairment, or

       (III)   experiencing deteriorating physical or mental health because of the aging process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1(A).



MEMORANDUM DECISION AND ORDER - 6
        Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 7 of 11




extraordinary and compelling reasons to support compassionate release because Urias has

already contracted and recovered from the virus. Dkt. 535, at 9. Thus, release will not

necessarily relieve him from the risk of contracting the virus. Id. The Government states

that Urias likely has antibodies that can protect him and he has proven his ability to survive

the virus without severe repercussions. Id. Additionally, the Government cites material that

subsequent infections are typically less severe. Id. at 9-10. The Government adds that Urias

is a generally healthy man in his late forties and disputes that Urias has any increased risk

factors, as hepatitis is not one of the identified risk factors. Id. at 10.

       In Urias’ reply to the Government’s brief, he asserts that more than 700 inmates

have tested positive at FCI Terminal Island and there is no evidence that Urias has fully

recovered. Dkt. 536, at 4. Additionally, Urias replies that the Government has not disputed

any of Urias’ diagnoses that put him at increased risk when contracting COVID-19. Id.

Urias asserts these circumstances are extraordinary and compelling enough to warrant

Compassionate Release to at home probation. Id. at 5.

       After a careful review of Urias’ medical records and the briefs, the Court finds that

Urias has not met his burden of showing extraordinary and compelling reasons for

Compassionate Release. While the Court understands Urias’ concerns, it makes this

determination based upon the current low numbers of COVID-19 cases at FCI Terminal

Island, the fact that Urias already contracted the virus and had mild symptoms, and an

overall lack of evidence supporting Urias’ contention that his various diagnoses put him at

an increased risk.

       Concern for the possibility of exposure on its own does not meet extraordinary and


MEMORANDUM DECISION AND ORDER - 7
        Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 8 of 11




compelling criteria. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). While a

large number of inmates previously tested positive for COVID-19, the current reports

indicate that only three inmates and six staff are testing positive at FCI Terminal Island and

that    654     inmates     and      staff    have     recovered.     COVID-19        CASES,

https://www.bop.gov/coronavirus/ (last visited August 11, 2020). With these low numbers,

there is no evidence that Urias would be less likely to contract the virus again if he were

released. See United States v. Singui, 2020 WL 2523114, at *4 (C.D. Cal. May 12, 2020)

(denying compassionate release to inmate with diabetes, high blood pressure, and high

cholesterol; observing that “there is little evidence that [the defendant] is presently at

greater risk of contracting the virus at MDC than in the general population. . . .). Based on

current infection numbers at FCI Terminal Island, Urias’ potential for exposure would

likely increase were the Court to release him.

       Additionally, an inmate who has already contracted the disease does not have an

extraordinary or compelling case for such release. See Cabrera, 2020 WL 2549941, at 4

(denying motion to defendant who tested positive for COVID-19 at FCI Terminal Island

“[b]ecause [defendant] remains asymptomatic despite testing positive for COVID-19, the

risk of him suffering severe complications from the virus is significantly diminished

compared to others in the BOP who have either not contracted the virus or who have

contracted the virus and exhibited symptoms or complications”). Similar to the defendant

in Cabrera, Urias’ medical records show that he tested positive for COVID-19, but did not

experience any negative or extreme symptoms, and has healthfully reintegrated with other

inmates after quarantining. Dkt. 535-2. In fact, the medical records show that within two


MEMORANDUM DECISION AND ORDER - 8
        Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 9 of 11




weeks of being diagnosed, Urias denied experiencing even the mildest temporary

symptoms, loss of taste and smell. Id. Having already contracted COVID-19 without a

negative impact is not compelling evidence for Compassionate Release.

       Moreover, the medical records before the Court only reflect that Urias has hepatitis

C. Neither party submitted evidence indicating Urias has been diagnosed with and/or is

currently being treated for hypertension, diabetes, or obesity—three health concerns Urias

claims put him at an increased risk for serious harm or death if he were to contract the virus

again. Dkt. 535-1, Dkt. 535-2, Dkt 535-3.

       While the CDC does list obesity and type 2 diabetes as underlying conditions that

would “increase” the risk of severe illness for individuals who contract COVID-19,

hypertension and type 1 diabetes are only listed as conditions which “might” increase the

severity of any attending illness. 6 Critically, hepatitis C—the one disease the Court actual

knows Urias suffers from—is not listed as a condition that would increase the risk of severe

illness from COVID-19. Id.

       The lack of evidence regarding Urias’ diagnoses that the CDC identified as risks,

Urias’ lack of severe symptoms when he tested positive, and the current low spread in FCI

Terminal Island, do not demonstrate extraordinary and compelling reasons due to COVID-

19 alone.



6
 Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions, CENTERS FOR DISEASE
CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited August 11, 2020).



MEMORANDUM DECISION AND ORDER - 9
        Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 10 of 11




        Finally, the Government asserts there are compelling reasons not to release Urias at

this time. Specifically, the Government argues Urias is a dangerous person who distributed

large amounts of methamphetamine throughout Idaho and that these behaviors pose a

substantial risk to the community. Dkt. 535, at 10. The Government also notes that Urias

has not identified a solid release plan for home confinement, nor has he shown evidence of

sincere rehabilitation. Id. The Court agrees that these are compelling reasons for denying

Urias’ motion.

        While the Court acknowledges Urias’ concerns about the spread of COVID-19

given the previous high number of infections at FCI Terminal Island and Urias’ own

positive testing for the virus in April, the strict precautions being taken by the BOP have

mitigated the spread of the virus among inmates and resulted in a decrease of active cases

and an increase in health and safety.7 Frankly, in light of BOP’s mitigation strategies, Urias

will likely be safer remaining at FCI Terminal Island than were he released to home

confinement. In addition, the Court finds that Urias continues to pose a threat to the

community and should not be released at this time.

        In sum, the Court finds that Urias has not met his burden of showing any

extraordinary and compelling reason warranting his release. Accordingly, the Court must

DENY Urias’ motion. 18 U.S.C. § 3582(C)(1)(A).8



7
  See A BOP COVID-19 Overview: BOP’s COVID-19 Response, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response (last visited August 11, 2020).
8
 In light of this holding, the Court does not consider the 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C.
§ 3582(c)(1)(A).



MEMORANDUM DECISION AND ORDER - 10
     Case 4:17-cr-00181-DCN Document 539 Filed 09/15/20 Page 11 of 11




                                  V. ORDER

The Court HEREBY ORDERS:

     1. Urias’ Motion for Compassionate Release (Dkt. 533) is DENIED.


                                           DATED: September 15, 2020


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
